       Case 3:20-cv-00273-CLB Document 49 Filed 07/26/21 Page 1 of 3



1                             UNITED STATES DISTRICT COURT

2                                    DISTRICT OF NEVADA

3                                                   ***

4    ROY O’GUINN,                                    Case No. 3:20-CV-00273-APG-CLB
5                                      Plaintiff,    ORDER DENYING MOTION TO
                                                     RECONSIDER AND GRANTING
6           v.                                       MOTION TO EXTEND TIME
7    LISA WALSH, et al.,                             [ECF Nos. 35 & 48]
8                                 Defendants.
9

10
           On July 21, 2021, this case was referred to the undersigned Magistrate Judge on
11

12   consent in accordance with 28 U.S.C. § 636(c). ECF No. 47. Currently pending before

13   this Court are two motions, ECF Nos. 35 & 38, filed by Plaintiff Roy O’Guinn (“O’Guinn).

14   The court will address each motion in turn.
15         I.     Objection/Appeal to Magistrate Judge Ruling – ECF No. 35
16
           On May 24, 2021, O’Guinn filed a document entitled, “Motion to Reconsider.” ECF
17
     No. 35. However, in the body of the motion, O’Guinn cited to Local Rule IB 3-1, which is
18
     the Rule governing objections to the District Court of orders entered by Magistrate
19

20   Judges. Therefore, this document was docketed by the Court Clerk as an objection.

21   Defendants filed a response to the objection, ECF No. 36, and O’Guinn replied. ECF No.

22   37.
23
           Because a consent was entered, the Magistrate Judge is now the presiding judge
24
     and only judge assigned to this case. Therefore, the Court will consider O’Guinn’s motion
25
     as a motion for reconsideration. ECF No. 35.
26
           O’Guinn requests the Court reconsider order ECF No. 34, wherein the Court
27

28   ordered certain notices and affidavits not related to any motion on file be stricken. Id.
       Case 3:20-cv-00273-CLB Document 49 Filed 07/26/21 Page 2 of 3




1    O’Guinn was advised he may not file evidence with the Court unless it is used to support
2    or oppose a motion. Id. In his current motion, O’Guinn outlines his medical ailments and
3
     states that these affidavits and notices are important documents that need to be a part
4
     of this case. Id. Defendants opposed O’Guinn’s motion by stating the Court is correct in
5
     finding that O’Guinn’s notices and affidavits are improper filings and reconsideration is
6

7    inappropriate. ECF No. 36. O’Guinn replied. ECF No. 37.

8           A motion to reconsider must set forth “some valid reason why the court should

9    reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to
10   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d
11
     1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented
12
     with newly discovered evidence, (2) committed clear error or the initial decision was
13
     manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.
14

15   1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is

16   not an avenue to re-litigate the same issues and arguments upon which the court already

17   has ruled.” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev. 2005).
18
            O’Guinn has failed to meet the standard for the Court to reconsider its previous
19
     order. Therefore, O’Guinn’s motion, ECF No. 35, is DENIED. O’Guinn will only be
20
     permitted to present evidence to the Court when it is used to support or oppose a motion.
21
            II.    Request for Submission – ECF No. 48
22

23          In this request, O’Guinn seeks leave to file an attached document he entitled,
24   “Notice of Intent.” ECF No. 48. The Court has construed this entire document as a
25
     request for an extension of time to serve his initial disclosures. Id. O’Guinn’s motion for
26
     ///
27

28   ///

                                                   2
       Case 3:20-cv-00273-CLB Document 49 Filed 07/26/21 Page 3 of 3




1    extension of time, ECF No. 48, is GRANTED. O’Guinn shall have until August 5, 2021
2    to serve his initial disclosures on Defendants.
3
                    July 26, 2021
            DATED: ______________.
4                                                                  ______
                                               UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
